Citation Nr: 1745091	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  11-13 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for status post acromioclavicular separation with degenerative joint disease of the left shoulder prior to February 16, 2011. 

2.  Entitlement to a disability rating in excess of 50 percent for status post left shoulder replacement with residuals of acromioclavicular separation with degenerative joint disease of the left shoulder on and after April 1, 2012. 

3.  Entitlement to a disability rating in excess of 20 percent for residuals of a fracture of C7 with sprain and degenerative disc disease of the cervical spine prior to June 10, 2011. 

4.  Entitlement to a disability rating in excess of 30 percent for residuals of fracture of C7 with sprain and degenerative disc disease of the cervical spine on and after June 10, 2011.



REPRESENTATION


Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO continued the 20 percent evaluations for the cervical spine disability and the left shoulder disability.  The Veteran appealed this rating action to the Board.

During the pendency of the appeal, in an April 2011 rating decision, the RO granted a temporary 100 percent evaluation effective from February 16, 2011, to April 1, 2012 for the left shoulder disability on the basis of convalescence necessitated by left shoulder surgery, and assigned a 20 percent rating as of April 1, 2012.  In a December 2011 rating decision, the RO increased the evaluation for the cervical spine disability from 20 to 30 percent, effective from June 10, 2011, and granted service connection for right upper extremity radiculopathy that was assigned a 20 percent evaluation effective from June 10, 2011.  In a May 2012 rating decision, the RO increased the evaluation for a left shoulder disability from 20 percent to 50 percent effective from April 1, 2012.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Here, although the Veteran indicated during the appeal period that he believed that his disabilities should be evaluated as 30 percent disabling, he did not state that he was satisfied with the increased ratings assigned in connection with his claims.  Thus, the increased rating issues remain on appeal and have been characterized as reflected above.

The Veteran requested a hearing before the Board in his May 2011 substantive appeal.  He was scheduled for a hearing in November 2012; however, he did not report for that proceeding.  The Veteran has not requested that the hearing be rescheduled, nor has he provided good cause.  Therefore, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d),(e) (2016).

In January 2016, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  Specifically, to obtain outstanding VA treatment records and to schedule the Veteran for VA examinations to determine the current (then) severity of the service-connected left shoulder and cervical spine disabilities.  Thereafter, VA treatment records, dated from September 2002 to October 2016, were received into the Veteran's Veterans Benefits Management System (VMBS) electronic record.  In April 2016, VA examined the Veteran to determine the current severity of the service-connected left shoulder and cervical spine disabilities.  Thus, the requested development has been accomplished and the issues have returned to the Board for further appellate consideration. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required prior to further appellate consideration of the claims.  Specifically, to schedule the Veteran for VA examinations of his left shoulder and cervical spine disabilities in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).

VA examinations for musculoskeletal conditions must include range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia, 28 Vet. App. at 170.  In April 2016, the Veteran presented for examinations of his left shoulder and cervical spine.  The examiners provided range of motion measurements of the left shoulder and cervical spine commenting on a lack of pain upon weightbearing, but without commenting on pain and range of motion for passive, active, weight-bearing, and nonweight-bearing motion.  On remand, new examinations are necessary that provide the required active motion, passive motion, weight-bearing, and nonweight-bearing information, or explains why these findings are not necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative. 
   
2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.
   
3.  After any additional records are associated with the claims file, obtain VA examinations to evaluate the current severity of the Veteran's service-connected left shoulder and cervical spine disabilities.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examinations must be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to each disability. Ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left shoulder and cervical spine must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, an SSOC that address all evidence received since issuance of an August 2016 SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




